TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00804-CR



                            Kaitlyn Lucretia Ritcherson, Appellant

                                                 v.

                                  The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
        NO. D-1-DC-11-302663, HONORABLE DAVID CRAIN, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellant filed her notice of appeal on November 22, 2013, and the clerk’s record

was filed on March 10, 2014. On April 8, we sent court reporter Raquel Kocher notice that the

reporter’s record was overdue, setting a new deadline of April 18, and telling her that if she was

unable to meet the new deadline, she was to provide a written explanation for the delay and an

estimate of when the record would be filed. On May 13, after having received no response, we

called and left a message inquiring about the status of the record. To date, Ms. Kocher has not

replied to our inquiries, nor has the record been filed. Ms. Kocher is therefore ordered to file the

reporter’s record no later than June 27, 2014. Failure to file the record by that date will result in

Ms. Kocher being called before the Court to show cause why she should not be held in contempt for

violating our order.
              It is ordered June 9, 2014.



Before Justices Puryear, Goodwin, and Field




                                              2